CONCURRING OPINION
                                      No. 04-11-00193-CV

                                   THE LYND COMPANY,
                                         Appellant

                                                v.

                               RSUI INDEMNITY COMPANY,
                                        Appellee

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-20466
                          Honorable Karen H. Pozza, Judge Presiding

    CONCURRING OPINION TO DENIAL OF APPELLEE’S MOTION FOR EN BANC
                          RECONSIDERATION
Sitting en banc:      Catherine Stone, Chief Justice
                      Karen Angelini, Justice
                      Sandee Bryan Marion, Justice
                      Phylis J. Speedlin, Justice
                      Rebecca Simmons, Justice
                      Steven C. Hilbig, Justice
                      Marialyn Barnard, Justice

Concurring opinion by:    Marialyn Barnard, Justice
Dissenting opinion by:    Rebecca Simmons, Justice, joined by Phylis J. Speedlin, Justice and
                          Steven C. Hilbig, Justice

Delivered and Filed: December 28, 2012

       I vote to deny appellee’s motion for en banc reconsideration. However, I believe the

dissent’s analysis has substantial merit. Therefore, I respectfully invite the Texas Supreme Court

to review this court’s opinions and resolve this important question affecting Texas jurisprudence.


                                                 Marialyn Barnard, Justice